Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Reid on 12/20/2021.

The application has been amended as follows: 
In claim 1, line 8, after “interacted with the cationic”, delete “polymer(s)” and insert –polymers--;
In claim 1, line 14, after “wherein the at least one bonding agent is”, delete “selected from sulfonated poly(carboxylic acids),non-sulfonated poly(carboxylic acids),  poly(acetic)amine derivatives, copolymers of sulfonated monomers, and nitrogenous macrocycles functionalized with carboxylic acid groups” and insert –a copolymer of styrene sulfonic acid and maleic acid--;.
Claims 10-12 have been cancelled.

Response to Amendment
The Amendment filed 12/07/2021 has been entered. With regard to the examiner’s amendment, claims 1-9 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 09/22/2021.   

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Hurtevent et al. (WO 2016203119 A1) fails to teach wherein the at least one bonding agent is a copolymer of styrene sulfonic acid and maleic acid. While Hurtevent teaches that the at least one bonding agent (claims 1-2, “chelating agent”) comprises maleic acid (claim 2), Hurtevent fails to teach the at least one bonding agent is a copolymer of styrene sulfonic acid and maleic acid. In contrast, Hurtevent teaches that an additive to be detected is an inhibitor of mineral deposits comprising copolymers of styrene sulfonic acid and maleic acid (claim 10). Thus, it would not be obvious to one of ordinary skill in the art would not be motivated to provide the at least one bonding agent (i.e. chelating agent) as a copolymer of styrene sulfonic acid and maleic acid since the method of Hurtevent is detecting an additive comprising a copolymer of styrene sulfonic acid and maleic acid.
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 1, specifically the at least one bonding agent is a copolymer of styrene  Thus, claim 1 is allowed. Claims 2-9 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/HENRY H NGUYEN/Examiner, Art Unit 1798                  

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797